SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 January 18, 2011 Date of report (Date of earliest event reported) Petroleum Development Corporation (dba PDC Energy) Exact Name of Registrant as Specified in Charter Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 1775 Sherman Street, Suite 3000, Denver, CO80203 Address of Principal Executive Offices 303-860-5800 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) No Change Former Name or Former Address, if Changed Since Last Report Item 2.02. Results of Operations and Financial Conditions Item 7.01. Regulation FD Disclosure The following information is furnished pursuant to both Items 2.02 and 7.01. On January 18, 2011, Petroleum Development Corporation (dba PDC Energy) (“PDC”) issued a press release with production and operational results updates.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K.To the extent that the press release contains material non-public information regarding the Company’s results of operations or financial condition for the year ended December 31, 2009, the Company is furnishing the press release as Exhibit 99.1 to this Current Report on Form 8-K. The information in this report, and in Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in the filing. EXHIBIT INDEX Item 9.01.Financial Statements and Exhibits. Exhibit No. Description PRESS RELEASE:Petroleum Development Corporation (dba PDC Energy) Announces Successful Niobrara Results in the Wattenberg Field, and Update of Permian Basin and Appalachian Basin Operations SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROLEUM DEVELOPMENT CORPORATION Date: January 18, 2011 By: /s/Richard W. McCullough Richard W. McCullough Chairman & CEO
